internal_revenue_service department of the treasury index numbers washington d c number release date refer reply to person to contact phone number cc dom corp -plr-111095-98 date date re legend distributing controlled aka sub sub sub sub page plr-111095-98 sub sub sub sub sub llc sub sub sub 2-a sub 2-b sub 2-c page plr-111095-98 sub 2-d sub 3-a sub 3-b sub 3-c sub 4-a sub 4-b sub 4-c sub 4-d page plr-111095-98 sub 5-a sub 5-b sub 5-c sub 6-a sub 6-b sub 6-c sub 6-d sub 6-e sub 6-f sub 7-a page plr-111095-98 sub 8-a sub 9-a sub 2-a1 sub 2-a2 sub 2-a3 sub 2-a4 sub 2-a5 sub 2-b1 sub 2-b2 sub 2-b2a page plr-111095-98 sub 3-a1 sub 3-b1 sub 3-b1 llc sub 3-c1 sub 3-c2 sub 4-a1 sub 4-a1 llc sub 4-b1 sub 4-b2 sub 4-d1 page plr-111095-98 sub 4-d2 sub 4-d3 lp 5-a1 corp 5-b1 sub 6-b1 sub 3-b1a sub 3-b1a llc sub 4-b1a sub 4-b2a sub 4-d1a page plr-111095-98 sub 4-d1b sub 4-b2a1 sub 4-d1a1 sub 4-d1b1 sub 4-d1b1a shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f business b business c activity d page plr-111095-98 company a company b state r state s dear this letter is in reply to a letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date date date and date the information submitted for consideration is summarized below distributing is an accrual basis state r corporation distributing and certain of its subsidiaries file a consolidated_return on a calendar_year basis distributing’s stock is publicly traded shareholder a owns directly approximately percent of distributing’s common_stock shareholder a is also the general_partner of a limited_partnership that owns less than percent of distributing’s common_stock additionally shareholder a owns approximately percent shares of distributing’s common_stock under distributing’s sec_401 plan certain members of shareholder a’s family and certain trusts for such members also own shares of distributing stock in addition shareholder a owns shares of class a common_stock of sub 2-a described below and shares of class a common_stock of sub described below each of which are publicly held corporations shareholder a is the ceo and the chairman of the board_of distributing shareholder b owns approximately percent of distributing’s common_stock shareholder b has no representation on distributing’s board_of directors or its subsidiaries’ boards of directors and is not related to shareholder a to the best of distributing’s knowledge no other person or group own sec_5 percent or more of distributing’s stock distributing through its subsidiaries is engaged in business b and business c we have received financial information which reflects that businesses b and c have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing also own sec_51 percent page plr-111095-98 of the stock of a holding_company which owns stock of subsidiaries that are engaged in activity d controlled aka sub was formed in distributing owns percent of the stock of controlled as described more fully below distributing proposes to transfer all of its business c operations to controlled along with certain other assets business b distributing owns percent of the stock of sub sub is a holding_company for the business b operations which are described below sub 2-a is a holding_company sub owns approximately percent of each of the outstanding common_stock and class a common_stock of sub 2-a such common_stock and class a common_stock possess the same features except that the common_stock entitles its holders to one-tenth of one vote per share and the class a common_stock entitles its holders to one vote per share and the common_stock may be entitled to a larger dividend than the class a common_stock distributing acquired greater than percent of the stock of sub 2-a more than years ago and then transferred it to sub within the last years sub 2’s interest in sub 2-a was diluted to less than percent as a result of the exercise of certain warrants acquisitions and placements of sub 2-a’s stock sub 2-b is directly engaged in business b sub own sec_91 percent of the stock of sub 2-b the remaining percent of the stock of sub 2-b is owned by executives of sub 2-b sub acquired its sub 2-b stock more than years ago sub 2-c is directly engaged in business b sub own sec_91 percent of sub 2-c’s stock with the remaining stock owned by sub 2-c executives sub has held its sub 2-c stock more than years sub also owns percent of the stock of sub 2-d which is inactive sub 2-a formed sub 2-a1 within the past years and purchased certain business b assets in a taxable transaction sub 2-a acquired percent of the stock of sub 2-a2 in september in a taxable transaction and acquired the remainder in sub 2-a2 formed sub 2-a4 in to acquire the business b assets of a division of an unrelated corporation in a taxable transaction the acquisition took place in sub 2-a3 is directly engaged in business b sub 2-a has owned percent of the stock of sub 2-a3 for more than years sub 2-a5 purchased assets of company a within the last years in a taxable transaction and is engaged business b page plr-111095-98 sub 2-b2 is a holding_company which is percent owned by sub 2-b sub 2-b2 holds a percent interest in sub 2-b2a a joint_venture limited_liability_company engaged in business b business c sub is a wholly-owned subsidiary of distributing which was formed as a holding_company more than years ago distributing own sec_83 percent of the stock of sub 3-a percent of the stock of sub 3-b and percent of the stock of sub 3-c subs 3-a 3-b and 3-c are holding_companies distributing acquired all of the stock of sub 3-b in april the stock of sub 3-b is owned as follows shareholders of shares percentage of shares original tax basis dollar_figure sub-3 shareholder c big_number shareholder d dollar_figure big_number shareholder e dollar_figure big_number shareholder f dollar_figure big_number total dollar_figure dollar_figure dollar_figure dollar_figure sub 3-b has offered to acquire all of the shares of shareholders c d e and f shareholders c d e and f have agreed to sub 3-b’s offer and executed the appropriate documents all of the minority shareholders have had their shares redeemed or are under a contractual obligation to do so sub 3-a1 is wholly-owned by sub 3a sub 3-b1 is wholly-owned by sub 3-b sub 3-b acquired percent of the sub 3-b1 stock in date and the remainder in april sub 3-b1a is wholly-owned by sub 3-b1 sub 3-b1 acquired the stock of sub 3-b1a in april sub 3-c1 and sub 3-c2 are each wholly-owned by sub 3-c sub 3-a1 sub 3-b1 sub 3-c2 and sub 3-b1a are each directly engaged in business c sub is a wholly-owned holding_company subsidiary of distributing which owns percent of the stock of each of four holding_companies sub 4-a sub 4-b sub c and sub 4-d this does not reflect adjustments if any required pursuant to the consolidated_return_regulations page plr-111095-98 prior to the consummation of the transactions described below and regardless of whether such transactions occur sub 4-b will own percent of the common_stock of sub 4-b1 and percent of the common_stock of sub 4-b2 the common_stock of sub 4-b1 and sub 4-b2 is currently owned by sub sub 3-a1 owns non- convertible preferred_stock of sub 4-b1 and sub 4-b2 sub 4-b2 owns percent of sub 4-b2a sub 4-b1 4-b2 and sub 4-b2a are holding_companies sub 4-a owns percent of the stock of sub 4-a1 which is directly engaged in business c sub 4-b1 own sec_90 percent of the stock of sub 4-b1a with the remaining percent owned by sub 3-a sub 4-b2a1 is wholly owned by sub 4-b2a sub 4-d1 sub 4-d2 and sub 4-d3 are wholly-owned by sub 4-d sub 4-d1 sub 4-d2 sub d1a and sub 4-d1b are directly engaged in business c activity d distributing own sec_51 percent of sub sub a holding_company wholly-owns sub 6-a sub 6-b sub 6-c sub 6-d sub 6-e and sub 6-f sub 6-b wholly-owns sub 6-b1 other interests in other entities that are not described above are owned by distributing and its subsidiaries distributing owns percent of the stock of sub sub sub sub and sub distributing has not submitted information that such subsidiaries directly or indirectly have been engaged in the active_conduct_of_a_trade_or_business for each of the past five years in addition distributing holds indirect interests in other subsidiaries and partnerships which are currently inactive are insignificant operating companies or are held as investments distributing wants to continue to expand business c by acquiring additional business c operations and assets based on discussions with an investment banker management believes that a public offering of the stock of a corporation which is involved in business c and not involved in business b would be the best way to raise the additional capital needed to expand business c thus management proposes a reorganization described in detail below in which all of the business c assets and certain other assets would be contributed to a controlled_corporation controlled and the controlled stock would be distributed to the distributing shareholders controlled would issue additional common shares of its stock in a public offering within_12_months of the distribution it is currently anticipated that the total equity offering would occur in phases for a total offering of approximately dollar_figure million with the first_phase totaling dollar_figure million for the reasons discussed above the following series of transactions have been proposed page plr-111095-98 i ii iii iv v vi vii viii-a viii-b ix sub will transfer all of its assets subject_to liabilities to sub in constructive exchange for shares of sub common_stock immediately thereafter sub will liquidate immediately prior to step iii described below pursuant to a plan_of_liquidation sub 3-b will be completely liquidated into sub through a statutory merger it is anticipated that sub 3-b will redeem the percent minority interest of its stock sub 3-b1 will be completely liquidated into sub through a statutory merger immediately thereafter sub 3-b1a will be completely liquidated into sub through a statutory merger sub will contribute the former assets of sub 3-b1 and sub 3-b1a to a newly formed single member limited_liability_company sub 3-b1 llc immediately thereafter sub 3-b1 llc will contribute the former assets of sub 3-b1a to a newly formed single member limited_liability_company sub 3-b1a llc neither sub 3-b1 llc nor sub 3-b1a llc will elect to be treated as a corporation for federal tax purposes see sec_301 b ii of the income_tax regulations sub 4-a will be completely liquidated into sub through a statutory merger sub 4-a1 will be completely liquidated into sub through a statutory merger for state regulatory purposes it will be necessary to transfer the sub 4-a1 assets to a newly formed state s single member limited_liability_company sub 4-a1 llc sub 4-a1 llc will not elect to be treated as a corporation for federal tax purposes see sec_301 b ii sub will be merged with and into distributing distributing then the direct owner of sub 2-a stock will contribute one million shares of sub 2-a stock to sub which may be sold to raise funds for business c distributing will contribute its ownership interests in sub sub sub sub sub and sub collectively the target companies to sub in constructive exchange for additional sub stock distributing will contribute the remaining sub 2-a stock to sub 2-c in exchange for additional sub 2-c common_stock it is possible that some or all of the sub 2-a operations may be disposed of prior to or after step xiii below page plr-111095-98 x xi xii xiii distributing will contribute its sub stock to sub sub will form a new single member llc sub llc and will contribute the sub stock to sub llc immediately thereafter sub will liquidate sub llc will not elect to be treated as a corporation for federal tax purposes see sec_301_7701-3 distributing will contribute the sub stock to controlled in constructive exchange for additional controlled stock distributing will distribute its controlled stock to its shareholders on a pro_rata basis step i the following representations have been made with respect to step i above a b c d e f sub will acquire at least percent of the fair_market_value of net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the transaction for purposes of this representation amounts paid_by sub to dissenters amounts paid_by sub to shareholders who receive cash or other_property amounts used by sub to pay reorganization expenses and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the transaction after step i distributing the former shareholder of sub will be in control of sub within the meaning of sec_368 of the internal_revenue_code sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of sub assumed by sub plus the liabilities if any to which the transferred assets are subject were incurred by sub in the ordinary course of its businesses and are associated with the assets to be transferred following the transaction sub will continue the historic_business of sub or use a significant portion of sub 3’s historic_business_assets in a business at the time of the transaction sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub that if exercised or converted page plr-111095-98 would affect the sub 3’s shareholders acquisition or retention of control of sub as defined in sec_368 except as described herein sub sub and distributing will each pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv the fair_market_value of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of sub transferred to sub will equal or exceed the sum of the liabilities to be assumed by sub plus the amount of liabilities if any to which the transferred assets are subject sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 there will be no payment of cash in lieu of fractional shares of sub 4’s stock and there will be no dissenters to the transaction g h i j k l m n there are no shareholder-employees of sub step ii the following representations have been made with respect to step ii above a b prior to the liquidation of sub 3-b there is no plan or intention for sub to sell or otherwise dispose_of any stock of sub 3-b or for sub 3-b to issue additional shares of stock sub on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub 3-b stock page plr-111095-98 c d e f g h i j k l no shares of sub 3-b stock will have been redeemed except as noted in step ii above during the three years preceding the adoption of the plan of complete_liquidation of sub 3-b no action was taken by either sub or sub 3-b prior to the formal shareholder adoption of the plan that could be interpreted as indicating a prior informal adoption of a plan_of_liquidation for sub 3-b all distributions from sub 3-b to sub pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 3-b because the liquidation will be accomplished by means of a statutory merger as soon as the first liquidating_distribution has been made sub 3-b will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and transferring its remaining assets to sub because the liquidation will be accomplished by means of a statutory merger all of the stock of sub 3-b will be canceled in exchange for its assets pursuant to the plan_of_liquidation and sub 3-b will cease to exist as a result of its merger into sub sub 3-b will retain no assets following the final liquidating_distribution sub 3-b will not have acquired assets in any non-taxable transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub 3-b have been or will be disposed of by either sub 3-b or sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of a plan_of_liquidation the liquidation of sub 3-b will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub 3-b if persons holding directly or indirectly more than percent in value of sub 3-b stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of sub 3-b will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan page plr-111095-98 m sub 3-b will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc n o p q r step iii a b c d e the fair_market_value of the assets of sub 3-b will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the intercompany debt if any existing between sub 3-b and sub arose in the ordinary course of business and will be extinguished at the time of the liquidation sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code there is no plan or intention to liquidate sub all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub 3-b have been fully disclosed in this ruling_request the following representations have been made with respect to the liquidation of sub 3-b1 described in step iii above prior to the liquidation of sub 3-b1 there is no plan or intention for sub to sell or otherwise dispose_of any stock of sub 3-b1 or for sub 3-b1 to issue additional shares of stock sub on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub 3-b1 stock no shares of sub 3-b1 stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 3-b1 no action was taken by either sub or sub 3-b1 prior to the formal shareholder adoption of the plan that could be interpreted as indicating a prior informal adoption of a plan_of_liquidation for sub 3-b1 all distributions from sub 3-b1 to sub pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 3-b1 because the liquidation will be accomplished by means of a statutory merger page plr-111095-98 f g h i j k l m n o as soon as the first liquidating_distribution has been made sub 3-b1 will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and transferring its remaining assets to sub because the liquidation will be accomplished by means of a statutory merger all of the stock of sub 3-b1 will be canceled in exchange for its assets pursuant to the plan_of_liquidation and sub 3-b1 will cease to exist as a result of its merger into sub sub 3-b1 will retain no assets following the final liquidating_distribution sub 3-b1 will not have acquired assets in any non-taxable transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub 3-b1 have been or will be disposed of by either sub b1 or sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of a plan_of_liquidation the liquidation of sub 3-b1 will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub 3-b1 if persons holding directly or indirectly more than percent in value of sub 3-b1 stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of sub 3-b1 will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan sub 3-b1 will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub 3-b1 will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the intercompany debt if any existing between sub 3-b1 and sub arose in connection with the acquisition of sub 3-b1 by sub 3-b or in the ordinary course of business and will be extinguished at the time of the liquidation page plr-111095-98 p q r a b c d e f g sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code there is no plan or intention to liquidate sub all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub 3-b1 have been fully disclosed in this ruling_request the following additional representations have been made with respect to the liquidation of sub 3-b1a described in step iii above prior to the liquidation of sub 3-b1a there is no plan or intention for sub to sell or otherwise dispose_of any stock of sub 3-b1a or for sub 3-b1a to issue additional shares of stock sub on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub 3-b1a stock no shares of sub 3-b1a stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub b1a no action was taken by either sub or sub 3-b1a prior to the formal shareholder adoption of the plan that could be interpreted as indicating a prior informal adoption of a plan_of_liquidation for sub 3-b1a all distributions from sub 3-b1a to sub pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 3-b1a because the liquidation will be accomplished by means of a statutory merger as soon as the first liquidating_distribution has been made sub 3-b1a will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and transferring its remaining assets to sub because the liquidation will be accomplished by means of a statutory merger all of the stock of sub 3-b1a will be canceled in exchange for its assets pursuant to the plan_of_liquidation and sub 3-b1a will cease to exist as a result of its merger into sub h sub 3-b1a will retain no assets following the final liquidating_distribution page plr-111095-98 i j k l sub 3-b1a will not have acquired assets in any non-taxable transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub 3-b1a have been or will be disposed of by either sub 3-b1a or sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of a plan_of_liquidation the liquidation of sub 3-b1a will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub 3-b1a if persons holding directly or indirectly more than percent in value of sub 3-b1a stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of sub 3-b1a will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan m sub 3-b1a will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc n the fair_market_value of the assets of sub 3-b1a will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made o the intercompany debt if any existing between sub 3-b1a and sub arose in connection with the acquisition of sub 3-b1a’s assets by sub 3-b1a or in the ordinary course of business and will be extinguished at the time of the liquidation p sec_501 or any other provision of the code sub is not an organization that is exempt from federal_income_tax under q there is no plan or intention to liquidate sub r all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub 3-b1a have been fully disclosed in this ruling_request page plr-111095-98 step v the following representations have been made with respect to step v above a b c d e f g prior to the liquidation of sub 4-a there is no plan or intention for sub to sell or otherwise dispose_of any stock of sub 4-a or for sub 4-a to issue additional shares of stock sub on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub 4-a stock no shares of sub 4-a stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 4-a no action was taken by either sub or sub 4-a prior to the formal shareholder adoption of the plan that could be interpreted as indicating a prior informal adoption of a plan_of_liquidation for sub 4-a all distributions from sub 4-a to sub pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 4-a because the liquidation will be accomplished by means of a statutory merger as soon as the first liquidating_distribution has been made sub 4-a will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and transferring its remaining assets to sub because the liquidation will be accomplished by means of a statutory merger all of the stock of sub 4-a will be canceled in exchange for its assets pursuant to the plan_of_liquidation and sub 4-a will cease to exist as a result of its merger into sub h sub 4-a will retain no assets following the final liquidating_distribution i j sub 4-a will not have acquired assets in any non-taxable transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub 4-a have been disposed of by either sub 4-a or sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of a plan_of_liquidation page plr-111095-98 k l m n o p the liquidation of sub 4-a will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub 4-a if persons holding directly or indirectly more than percent in value of sub 4-a stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of sub 4-a will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan sub 4-a will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub 4-a will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the intercompany debt if any existing between sub 4-a and sub arose in the ordinary course of business and will be extinguished at the time of the liquidation sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code q there is no plan or intention to liquidate sub r all other transactions undertaken contemporaneously with in anticipation in conjunction with or in any way related to the proposed liquidation of sub 4-a have been fully disclosed in this ruling_request step vi the following representations have been made with respect to step vi above a prior to the liquidation of sub 4-a1 there is no plan or intention for sub to sell or otherwise dispose_of any stock of sub 4-a1 or for sub 4-a1 to issue additional shares of stock b sub on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub 4-a1 stock page plr-111095-98 c d e f g h i j k l m no shares of sub 4-a1 stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub 4-a1 no action was taken by either sub or sub 4-a1 prior to the formal shareholder adoption of the plan that could be interpreted as indicating a prior informal adoption of a plan_of_liquidation for sub 4-a1 all distributions from sub 4-a1 to sub pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub 4-a1 because the liquidation will be accomplished by means of a statutory merger as soon as the first liquidating_distribution has been made sub 4-a1 will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and transferring its remaining assets to sub because the liquidation will be accomplished by means of a statutory merger all of the stock of sub 4-a1 will be canceled in exchange for its assets pursuant to the plan_of_liquidation and sub 4-a1 will cease to exist as a result of its merger into sub sub 4-a1 will retain no assets following the final liquidating_distribution sub 4-a1 will not have acquired assets in any non-taxable transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub 4-a1 have been disposed of by either sub 4-a1 or sub except in the ordinary course of business the liquidation of sub 4-a1 will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub 4-a1 if persons holding directly or indirectly more than percent in value of sub 4-a1 stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of sub 4-a1 will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan sub 4-a1 will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc page plr-111095-98 n o p q r the fair_market_value of the assets of sub 4-a1 will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the intercompany debt if any existing between sub 4-a1 and sub arose in the ordinary course of business and will be extinguished at the time of the liquidation sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code there is no plan or intention to liquidate sub all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub 4-a1 have been fully disclosed in this ruling_request step viii-b and step xii the following representations have been made with respect to steps viii-b and xii above from distributing to controlled a no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the proposed transaction and ii no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing for the debt b the transfer is not the result of the solicitation by a promoter broker or investment house c distributing will not retain any rights in the property transferred to controlled d the adjusted_basis and the fair_market_value of the assets to be transferred by distributing to controlled will in each instance be equal to or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject see sec_357 page plr-111095-98 e f g h there is no indebtedness between controlled and distributing and there will be no indebtedness created in favor of distributing as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined see sec_1_351-1 all exchanges will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction i taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing will be in control of controlled within the meaning of sec_368 except as described in step xiii above j controlled will remain in existence and retain and use the property transferred to it in its trade_or_business except as described in step viii and step xii above k l there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business operations including strategic dispositions and except as described in steps viii and xii above each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction m controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 n distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock constructively received in the exchange will not be used to satisfy the indebtedness of such debtor o controlled will not be a personal_service_corporation within the meaning of sec_269a page plr-111095-98 p distributing is not receiving securities pursuant to this transfer q the liabilities of distributing to be assumed by controlled if any were incurred in the ordinary course of business and are associated with the assets to be transferred from controlled to sub aa no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and ii no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of controlled for the debt see sec_351 bb the transfer is not the result of the solicitation by a promoter broker or investment house cc controlled will not retain any rights in the property transferred to sub dd the adjusted_basis and the fair_market_value of the assets to be transferred by controlled to sub will in each instance be equal to or exceed the sum of the liabilities to be assumed by sub plus any liabilities to which the transferred assets are subject see sec_357 ee ff there is no indebtedness between sub and controlled and there will be no indebtedness created in favor of controlled as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined see sec_1_351-1 gg all exchanges will occur on approximately the same date hh ii there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub page plr-111095-98 be received in the exchange controlled will be in control of sub within the meaning of sec_368 jj sub will remain in existence and retain and use the property transferred to it in its trade_or_business except as provided in ll below kk there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations including strategic dispositions and except as described in step viii above ll each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction mm nn sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock constructively received in the exchange will not be used to satisfy the indebtedness of such debtor oo sub will not be a personal_service_corporation within the meaning of sec_269a pp controlled is not receiving securities pursuant to this transfer qq the liabilities of controlled to be assumed by sub were incurred in the ordinary course of business and are associated with the assets to be transferred step x and step xi the following representations have been made with respect to step x and step xi above a b except as described in step xii there is no plan or intention by distributing to sell exchange or otherwise dispose_of any of the shares of sub stock constructively received in the transaction sub will acquire at least percent of the fair_market_value of net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the transaction for purposes of this representation amounts paid_by sub to dissenters amounts paid_by sub to shareholders who receive cash or other_property amounts used by sub to pay reorganization expenses and all redemptions and page plr-111095-98 distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the transaction c after the transaction immediately prior to step xi distributing will be in control of sub within the meaning of sec_368 d e f g h i j k l m sub has no plan or intention to reacquire any of its stock constructively issued in the transaction sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the transaction except for dispositions made in the ordinary course of business including strategic dispositions the liabilities of sub assumed by sub plus the liabilities if any to which the transferred assets are subject were incurred by sub in the ordinary course of its businesses and were associated with the assets transferred following the transaction sub will continue the historic_business of sub or use a significant portion of sub 8’s historic_business_assets in a business except as provided in f above at the time of the transaction sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub that if exercised or converted would affect sub 8’s shareholders acquisition or retention of control of sub as defined in sec_368 sub sub and distributing will each pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount no two parties to any of the acquisitive transactions are investment companies as defined in sec_368 and iv the fair_market_value of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of sub transferred to sub will equal or exceed the sum of the liabilities to be assumed by sub plus the amount of liabilities if any to which the transferred assets are subject page plr-111095-98 n o p sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 there will be no payment of cash in lieu of fractional shares of sub 4’s stock and there will be no dissenters to the transaction there are no shareholder-employees of sub step xii and step xiii the following representations have been made with respect to step xii and step xiii above a b c d e f distributing controlled and their respective shareholders will each pay their own expenses if any in connection with the transaction no part of controlled stock distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing and its subsidiaries are representative of each corporation's present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing through sub 1-c and sub 1-b and controlled through sub will each continue the active_conduct of their respective businesses independently and with their own separate employees except for certain management employees who after a transition_period to last no longer than three years will relinquish their respective positions with either distributing or controlled however shareholder a will continue to serve as the chairman of the board for the company in which he ceases to be chief_executive_officer the distribution of the stock of controlled is carried out for the following corporate business_purpose to do a public offering of controlled stock in order to raise additional capital to be used to acquire additional business c operations and assets the distribution of the stock of controlled is motivated in whole or in part by the above stated business_purpose there is no plan or intention by the shareholders of distributing who own percent or more of distributing’s stock and management knows of no plan or intention by distributing’s other shareholders to sell exchange or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction except for gifts to charities foundations and family members in addition shareholder b may dispose_of such page plr-111095-98 stock on behalf of the entities it advises in the normal course of its business operations based on decisions as to existing market conditions the need to conform to investment policies and guidelines and the needs of the business and the shareholders of each such entity there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell exchange or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business including strategic acquisitions and except as otherwise described herein the total adjusted_basis and the fair_market_value of the assets to be transferred by distributing to controlled will equal or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets to be transferred there is no investment_credit_property being transferred between distributing and controlled the intercorporate debt existing between distributing and its subsidiaries and controlled arose in the ordinary course of business and will be satisfied prior to the distribution of the controlled stock no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv g h i j k l m n o page plr-111095-98 p q r s t u immediately after the distribution at least percent of the fair_market_value of the gross assets of each of distributing and controlled will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 no sec_38 property will be transferred to controlled by distributing for purposes of sec_355 less than percent of the total combined voting power and less than percent of the total combined value of the stock of distributing after the transaction was acquired by any person as defined in sec_355 and by purchase after date for purposes of sec_355 less than percent of the total combined value of the stock of controlled will be received by any person as defined in sec_355 and by purchase or as a distribution attributable to stock of distributing that was acquired by purchase after date immediately after the distribution i the gross assets of the active businesses of sub 2-c will have a fair_market_value of more than five percent of the total fair_market_value of sub 2-c’s respective gross assets and ii the gross assets of sub 4’s trade_or_business will have a fair_market_value of more than five percent of the total fair_market_value of sub 4’s gross assets the distribution is not part of a plan or a series of related transaction pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 including among other things all subsequent issuances of stock and securities pursuant to the proposed public offerings and any issuance of stock under compensatory stock_option plans v the proposed equity offering of controlled stock will occur no later than months after the date of the distribution based solely on the information submitted and the representations set forth above it is held as follows the acquisition by sub of substantially_all of the assets of sub in constructive exchange solely for sub stock and the assumption by sub of sub 3's liabilities followed by the constructive distribution of the sub stock to distributing in constructive exchange for its stock in sub in complete_liquidation of sub will constitute a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the gross assets and page plr-111095-98 at least percent of the fair_market_value of the net assets of sub sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub upon the transfer of substantially_all of its assets to sub in constructive exchange for sub stock and the assumption by sub of the liabilities of sub sec_361 and sec_357 no gain_or_loss will be recognized by sub on the constructive distribution to distributing of the sub stock in pursuance of the plan_of_reorganization sec_361 no gain_or_loss will be recognized by sub upon receipt of sub 3's assets and liabilities in constructive exchange for sub stock sec_1032 the basis of each asset of sub in the hands of sub will be the same as the basis of that asset in the hands of sub immediately before the proposed transaction sec_362 the holding_period of sub 3's assets in the hands of sub will include the period during which that asset was held by sub sec_1223 no gain_or_loss will be recognized by distributing upon the constructive receipt of sub stock in constructive exchange for sub 3's stock in the transaction sec_354 pursuant to sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the items of sub described in sec_381 these items will be taken into account by sub subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the income_tax regulations thereunder the distribution by sub 3-b of its assets to sub and the assumption_of_liabilities by sub by way of statutory merger as described above will qualify as a complete_liquidation of sub 3-b pursuant to sec_332 sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub on its receipt of property distributed by sub 3-b pursuant to the plan_of_liquidation sec_332 no gain_or_loss will be recognized by sub 3-b on the distribution of its assets to or the assumption_of_liabilities by sub in complete_liquidation sec_337 page plr-111095-98 the basis of the assets of sub 3-b in the hands of sub will be the same as the basis of those assets in the hands of sub 3-b immediately prior to its liquidation sec_334 the holding_period of the assets of sub 3-b in the hands of sub will include the period during which such assets were held by sub 3-b sec_1223 sub will take into account the items of sub 3-b described in sec_381 including the earnings_and_profits of sub 3-b as of the date of the liquidation the distribution by sub 3-b1 of its assets to sub and the assumption_of_liabilities by sub by way of statutory merger as described above will qualify as a complete_liquidation of sub 3-b1 pursuant to sec_332 sec_332 sec_1_332-2 no gain_or_loss will be recognized by sub on its receipt of property distributed by sub 3-b1 pursuant to the plan_of_liquidation sec_332 no gain_or_loss will be recognized by sub 3-b1 on the distribution of its assets to or the assumption_of_liabilities by sub in complete_liquidation sec_337 the basis of the assets of sub 3-b1 in the hands of sub will be the same as the basis of those assets in the hands of sub 3-b1 immediately prior to its liquidation sec_334 the holding_period of the assets of sub 3-b1 in the hands of sub will include the period during which such assets were held by sub 3-b1 sec_1223 sub will take into account the items of sub 3-b1 described in sec_381 including the earnings_and_profits of sub 3-b1 as of the date of the liquidation the distribution by sub 3-b1a of its assets to sub and the assumption_of_liabilities by sub by way of statutory merger as described above will qualify as a complete_liquidation of sub 3-b1a pursuant to sec_332 sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub on its receipt of property distributed by sub 3-b1a pursuant to the plan_of_liquidation sec_332 page plr-111095-98 no gain_or_loss will be recognized by sub 3-b1a on the distribution of its assets to or the assumption_of_liabilities by sub in complete_liquidation sec_337 the basis of the assets of sub 3-b1a in the hands of sub will be the same as the basis of those assets in the hands of sub 3-b1a immediately prior to its liquidation sec_334 the holding_period of the assets of sub 3-b1a in the hands of sub will include the period during which such assets were held by sub 3-b1a sec_1223 sub will take into account the items of sub 3-b1a described in sec_381 including the earnings_and_profits of sub 3-b1a as of the date of the liquidation the distribution by sub 4-a of its assets to sub and the assumption_of_liabilities by sub by way of statutory merger as described above will qualify as a complete_liquidation of sub 4-a pursuant to sec_332 sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub on its receipt of property distributed by sub 4-a pursuant to the plan_of_liquidation sec_332 no gain_or_loss will be recognized by sub 4a on the distribution of its assets to or the assumption_of_liabilities by sub in complete_liquidation sec_337 the basis of the assets of sub 4-a in the hands of sub will be the same as the basis of those assets in the hands of sub 4-a immediately prior to its liquidation sec_334 the holding_period of the assets of sub 4-a in the hands of sub will include the period during which such assets were held by sub 4-a sec_1223 sub will take into account the items of sub 4-a described in sec_381 including the earnings_and_profits of sub 4-a as of the date of the liquidation the distribution by sub 4-a1 of its assets to sub and the assumption_of_liabilities by sub by way of statutory merger as described above will qualify as a complete_liquidation of sub 4-a1 pursuant to sec_332 sec_332 and sec_1_332-2 page plr-111095-98 no gain_or_loss will be recognized by sub on its receipt of property distributed by sub 4-a1 pursuant to the plan_of_liquidation sec_332 no gain_or_loss will be recognized by sub 4-a1 on the distribution of its assets to or the assumption_of_liabilities by sub in complete_liquidation sec_337 the basis of the assets of sub 4-a1 in the hands of sub will be the same as the basis of those assets in the hands of sub 4-a1 immediately prior to its liquidation sec_334 the holding_period of the assets of sub 4-a1 in the hands of sub will include the period during which such assets were held by sub 4-a1 sec_1223 sub will take into account the items of sub 4-a1 described in sec_381 including the earnings_and_profits of sub 4-a1 as of the date of the liquidation for federal_income_tax purposes the transactions described in steps viii- b and xii above will be recharacterized and treated as if the assets and the stock of sub were transferred to controlled followed by the retransfer of the assets described in step viii-b to sub no gain_or_loss will be recognized by distributing on the deemed transfer of assets to controlled in constructive exchange for shares of controlled stock sec_351 no gain_or_loss will be recognized to controlled on the constructive issuance of its stock in exchange for the assets deemed transferred by distributing sec_1032 the basis of the controlled stock to be received constructively in the exchange by distributing will be the same as the assets exchanged therefor sec_358 the basis of the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period for the controlled stock to be received constructively in the exchange by distributing will include the period during which distributing held the assets deemed transferred by distributing sec_1223 page plr-111095-98 the holding_period of the assets to be received in the exchange by controlled will include the period such assets were held by distributing sec_1223 no gain_or_loss will be recognized by controlled on the deemed transfer of the assets to sub in constructive exchange for shares of sub stock sec_351 and revrul_77_449 cb of its stock in exchange for the assets deemed transferred sec_1032 no gain_or_loss will be recognized to sub on the constructive issuance the basis of the sub stock to be received constructively in the exchange by controlled will be the same as the assets exchanged therefor sec_358 the basis of the assets to be received by sub will be the same as the basis of such assets in the hands of controlled immediately prior to the transfer sec_362 the holding_period for the sub stock to be received constructively in the exchange by controlled will include the period during which controlled held the assets deemed transferred sec_1223 will include the period such assets were held by controlled sec_1223 the holding_period of the assets to be received in the exchange by sub llc’s acquisition of the assets and liabilities of sub described in steps x and xi above will be treated as i a transfer by sub of substantially_all its assets to sub in exchange for stock of sub and the assumption by sub of the liabilities if any of sub followed by ii the distribution by sub of its sub stock to distributing in exchange for all of distributing’s sub stock the acquisition by sub of substantially_all of the assets of sub in constructive exchange solely for sub stock and the assumption by sub of sub 8’s liabilities followed by the constructive distribution of the sub stock to distributing in constructive exchange for its stock in sub will each constitute a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the gross assets and at least percent of the fair_market_value of the net assets of sub sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 page plr-111095-98 no gain_or_loss will be recognized by sub upon the transfer of substantially_all of its assets to sub in constructive exchange for sub stock and the assumption by sub of the liabilities of sub sec_361 and sec_357 no gain_or_loss will be recognized by sub on the constructive distribution to distributing of the sub stock in pursuance of the plan_of_reorganization sec_361 no gain_or_loss will be recognized by sub upon receipt of sub 8's assets and liabilities in constructive exchange for sub stock sec_1032 the basis of each asset of sub in the hands of sub will be the same as the basis of that asset in the hands of sub immediately before the proposed transaction sec_362 the holding_period of sub 8's assets in the hands of sub will include the period during which that asset was held by sub sec_1223 no gain_or_loss will be recognized by distributing upon the receipt of sub stock in exchange for sub 8's stock in complete_liquidation of sub sec_354 the basis of the sub stock received by distributing will be the same as the basis of sub 8’s stock surrendered therefor sec_358 the holding_period of the sub stock received by distributing will include the holding_period of sub 8’s stock surrendered therefor sec_1223 pursuant to sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the items of sub described in sec_381 these items will be taken into account by sub subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the transfer by sub to sub of substantially_all its assets in exchange for common_stock of sub and the assumption by sub of the liabilities of sub will not constitute a disposition by distributing of the sub stock within the meaning of sec_1_1502-19 and distributing will not recognize income from any excess_loss_account which may exist on the date of the reorganization with respect to the sub stock any excess_loss_account with respect to the stock of sub shall be applied to reduce the basis or increase the excess_loss_account in the sub stock held by distributing prior to the reorganization pursuant to sec_1 b i because no sub shares will actually be issued in the page plr-111095-98 reorganization distributing’s excess_loss_account attributable to each share of the sub stock surrendered will be deemed to ratably reduce the basis or increase the excess_loss_account in each share of the sub stock actually held by distributing the transfer of assets by distributing to controlled in exchange for controlled stock and the assumption by controlled of liabilities followed by the distribution by distributing of the controlled stock to distributing’s shareholders will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock and the assumption by controlled of liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon receipt of the assets described above in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each distributing asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to the distributing shareholders of the controlled stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of distributing's shareholders upon the receipt of controlled common_stock pursuant to the distribution sec_355 the basis of the controlled stock and the distributing stock in the hands of distributing's shareholders after the distribution will be the same as the aggregate basis of their distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made sec_1_312-10 page plr-111095-98 the holding_period of the controlled stock received by distributing’s shareholders will include the holding_period of distributing’s stock with respect to which the distribution was made provided that such stock is held as a capital_asset on the date of the distribution sec_1223 we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings particularly we express no opinion about the tax treatment of the merger of sub with and into distributing and distributing’s contribution of sub 2-a stock to sub in addition the taxpayer has not requested an opinion and no opinion is expressed as whether any plan_of_liquidation should be considered adopted at the time it is formally adopted subsequent to the issuance of this letter_ruling or should be considered to have been informally adopted at an earlier time this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling letter are consummated a copy of this letter has been sent to the taxpayer sincerely yours assistant chief_counsel corporate by____________________ howard w staiman assistant branch chief branch
